Appeal unanimously dismissed as moot. Memorandum: Petitioner’s current detention results from the revocation of his parole following a final parole revocation hearing. The sole issue presented on this appeal is whether the evidence at petitioner’s preliminary parole revocation hearing provided probable cause to support the Hearing Officer’s determination. That issue "has been subsumed by revocation of petitioner’s parole”, thus mooting this appeal (Matter of Collins v Rodriguez, 138 AD2d 809). (Appeal from judgment of Monroe County Court, Marks, J.—habeas corpus.) Present—Dillon, P. J., Callahan, Green, Balio and Davis, JJ.